DETAILED ACTION

	This action is in response to claims filed 19 November 2018 for application 16/194,919. Currently claims 1-9 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for domestic priority based on the provisional application 62/589,197 filed on 21 November 2017. 
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on May 16, 2019 and June 18, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Specification
The disclosure is objected to because of the following informalities: The abstract includes phrases that can be implied in "The present disclosure describes...". Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 7 recite the limitations “the decision for the node” in line 13.  There is insufficient antecedent basis for “the decision” and “the node” in the claim.
Claims 1, 4, and 7 recite the limitations “the decision for the node” in line 13.  It is unclear as to whether “the node” refers to the parent node or the child node.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 1, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a system (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of assign each decision node in a tree-based decision model to a correlation code; initialize a risk sum for each correlation code; calculate, for all decision nodes in the tree-based decision model, a difference in risk between child nodes and respective parent nodes; update the risk sum for each correlation code associated with the decision node used in the decision for the node; determine the decision node with the highest risk sum; and determine the correlation code associated with the determined decision node, under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitations, a risk determination system, the risk determination system comprising: a non-transitory data storage 
Regarding claim 2, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a system (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein the tree-based decision model relates to a fraud score, under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that 
Regarding claim 3, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a system (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein the tree-based decision model comprises at least one of: a random forest model or a gradient boosted model, under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 4, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of assigning each feature in a tree-based decision model to an action code; initializing a risk sum for each action code; calculating, for all nodes in the tree-based decision model, a difference in risk between child nodes and respective parent nodes; updating the risk sum for each action code associated with the feature used in the decision for the 
Regarding claim 5, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein the tree-based decision model relates to a fraud score, under 
Regarding claim 6, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein the tree-based decision model comprises at least one of: a random forest model or a gradient boosted model, under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 7, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a non-transitory computer readable medium (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In 
claim 8, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a non-transitory computer readable medium (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein the tree-based decision model relates to a fraud score, under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 9, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a non-transitory computer readable medium (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitation of wherein the tree-based decision model comprises at least one of: a random forest model or a gradient boosted model, under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Robida et al (US 20070214076 A1) in view of Diev et al (WO 2016070096 A1).
Regarding claim 1, Robida teaches: A risk determination system, the risk determination system comprising: a non-transitory data storage configured to store computer executable instructions for a risk determination system (The computing system 100 further includes a memory 130, such as random access memory ("RAM") for temporary storage of information and a read only memory ("ROM") for permanent storage of information, and a mass storage device 120, such as a hard drive, diskette, or optical media storage device [0034]); and a hardware processor programmed to execute the computer executable instructions in the non-transitory data storage to cause the risk determination system to (In one embodiment, the exemplary computing system 100 includes a central processing unit ("CPU") 105, which may include a conventional microprocessor [0034]): assign each decision node in a tree-based decision model to a correlation code (A segmentation structure may include multiple segments arranged in a tree configuration, wherein certain segments are parents, or children, of other segments. A segment hierarchy includes the segment to which an individual is assigned and each of the parent segments to the assigned segment. FIG. 7, described in detail below, illustrates a segmentation structure having multiple levels of segments to which individuals may be assigned. In one embodiment, the segments are each configured to be associated with individuals that each have certain similar attributes [0040]. FIG. 17 is one embodiment of a flowchart illustrating an exemplary process of allocating adverse action codes to various segments in a segment hierarchy [0100]); initialize a risk sum for each correlation code (FIG. 17 is one embodiment of a flowchart illustrating an exemplary process of allocating adverse action codes to various segments in a segment hierarchy. In the example illustrated in FIG. 17, it is assumed that the highest final risk score possible for an individual is 100 [0100]. Thus, the process of determining a percentage drop of the final risk score due to a penalty for assignment to a particular segment and allotment of adverse action codes based on the determined percentage may be performed for each segment in the segmentation hierarchy for the individual [0098]. Note: FIG. 17 shows Highest final risk score being initialized to 100 to begin with); calculate, for all decision nodes in the tree-based decision model, a difference in risk between child nodes and respective parent nodes (the penalty for being assigned to the previous bankruptcy segment 410 (FIG. 7) is 20, and the penalty for assignment to the higher bankruptcy risk segment 610 is 15. Thus, in the example discussed with reference to FIG. 17, for an individual assigned to the higher bankruptcy risk segment 610, the total possible final risk score is 65 [0100]); update the risk sum for each correlation code associated with the decision node used in the decision for the node (Thus, in the example discussed with reference to FIG. 17, for an individual assigned to the higher bankruptcy risk segment 610, the total possible final risk score is 65 [0100]. Note: Shows that the final risk score is updated to 65 from 100).
However, Robida does not explicitly disclose: determine the decision node with the highest risk sum; and determine the correlation code associated with the determined decision node.
Diev teaches, in an analogous system: determine the decision node with the highest risk sum (As the paths are traversed from the root to the leaves, values are accumulated for each variable used in a decision node. There are two outcomes: (a) A score as comprised by the sum of all prediction values encountered during the traversal of the tree for a particular set of input variable values. This 81 can be used as the model in box 1 180 (FIG. 1 1 ) or can be discarded if another model is used. (b) The score from (a) being broken down into contributions per each input variable, or variable group if a mapping to a variable group exists. These score components associated with each variable or variable group can be rank- ordered and the ones with the highest scores presented as reason codes for the high score from the box 1 180. [0141]); and determine the correlation code associated with the determined decision node (It should be apparent that, if a single reason code were extracted, indicating which variable (a or b) 82 contributes most to the computed risk score being high, it would be variable b (which contributes 0.7 of the total 0.6 computed score value) [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Robida to incorporate the teachings of Diev to extract the reason code using a high risk score. One would have been motivated to do this modification because doing so would give the benefit of generating accurate reason codes that explain the high fraud/credit risk scores in real time as taught by Diev paragraph [0132].
Regarding claim 4, Robida teaches: A computer-implemented method for determining action codes in a tree-based decision model, the computer-implemented method comprising, as implemented by one or more computing devices within a risk determination system configured with specific executable instructions (Typically, the modules of the computing system 100 are connected to the computer [0034]. In general, the word module, as used herein, refers to logic embodied in hardware or firmware, or to a collection of software instructions [0033]): assigning each feature in a tree-based decision model to an action code (FIG. 17 is one embodiment of a flowchart illustrating an exemplary process of allocating adverse action codes to various segments in a segment hierarchy [0100]); initializing a risk sum (FIG. 17 is one embodiment of a flowchart illustrating an exemplary process of allocating adverse action codes to various segments in a segment hierarchy. In the example illustrated in FIG. 17, it is assumed that the highest final risk score possible for an individual is 100 [0100]. Thus, the process of determining a percentage drop of the final risk score due to a penalty for assignment to a particular segment and allotment of adverse action codes based on the determined percentage may be performed for each segment in the segmentation hierarchy for the individual [0098]. Note: FIG. 17 shows Highest final risk score being initialized to 100 to begin with); calculating, for all nodes in the tree-based decision model, a difference in risk between child nodes and respective parent nodes (the penalty for being assigned to the previous bankruptcy segment 410 (FIG. 7) is 20, and the penalty for assignment to the higher bankruptcy risk segment 610 is 15. Thus, in the example discussed with reference to FIG. 17, for an individual assigned to the higher bankruptcy risk segment 610, the total possible final risk score is 65 [0100]); updating the risk sum for each action code associated with the feature used in the decision for the node (Thus, in the example discussed with reference to FIG. 17, for an individual assigned to the higher bankruptcy risk segment 610, the total possible final risk score is 65 [0100]. Note: Shows that the final risk score is updated to 65 from 100).
However, Robida does not explicitly disclose: determining the feature with the highest risk sum; and determining the action code associated with the determined feature.
Diev teaches, in an analogous system: determining the feature with the highest risk sum (As the paths are traversed from the root to the leaves, values are accumulated for each variable used in a decision node. There are two outcomes: (a) A score as comprised by the sum of all prediction values encountered during the traversal of the tree for a particular set of input variable values. This 81 can be used as the model in box 1 180 (FIG. 1 1 ) or can be discarded if another model is used. (b) The score from (a) being broken down into contributions per each input variable, or variable group if a mapping to a variable group exists. These score components associated with each variable or variable group can be rank- ordered and the ones with the highest scores presented as reason codes for the high score from the box 1 180. [0141]); and determining the action code associated with the determined feature (It should be apparent that, if a single reason code were extracted, indicating which variable (a or b) 82 contributes most to the computed risk score being high, it would be variable b (which contributes 0.7 of the total 0.6 computed score value) [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Robida to incorporate the teachings of Diev to extract the reason code using a high risk score. One would have been motivated to do this modification because doing so would give the benefit of generating accurate reason codes that explain the high fraud/credit risk scores in real time as taught by Diev paragraph [0132].
Regarding claim 7, Robida teaches: Non-transitory computer readable medium storing computer executable instructions thereon, the computer executable instructions when executed cause a risk determination system to at least (The computing system 100 further includes a memory 130, such as random access memory ("RAM") for temporary storage of information and a read only memory ("ROM") for permanent storage of information, and a mass storage device 120, such as a hard drive, diskette, or optical media storage device [0034]): assign each feature in a tree-based decision model to an action code (FIG. 17 is one embodiment of a flowchart illustrating an exemplary process of allocating adverse action codes to various segments in a segment hierarchy [0100]); initialize a risk sum for each action code (FIG. 17 is one embodiment of a flowchart illustrating an exemplary process of allocating adverse action codes to various segments in a segment hierarchy. In the example illustrated in FIG. 17, it is assumed that the highest final risk score possible for an individual is 100 [0100]. Thus, the process of determining a percentage drop of the final risk score due to a penalty for assignment to a particular segment and allotment of adverse action codes based on the determined percentage may be performed for each segment in the segmentation hierarchy for the individual [0098]. Note: FIG. 17 shows Highest final risk score being initialized to 100 to begin with); calculate, for all nodes in the tree-based decision model, a difference in risk between child nodes and respective parent nodes (the penalty for being assigned to the previous bankruptcy segment 410 (FIG. 7) is 20, and the penalty for assignment to the higher bankruptcy risk segment 610 is 15. Thus, in the example discussed with reference to FIG. 17, for an individual assigned to the higher bankruptcy risk segment 610, the total possible final risk score is 65 [0100]); update the risk sum for each action code associated with the feature used in the decision for the node (Thus, in the example discussed with reference to FIG. 17, for an individual assigned to the higher bankruptcy risk segment 610, the total possible final risk score is 65 [0100]. Note: Shows that the final risk score is updated to 65 from 100);
However, Robida does not explicitly disclose: determine the feature with the highest risk sum; and determine the action code associated with the determined feature.
Diev teaches, in an analogous system: determine the feature with the highest risk sum (As the paths are traversed from the root to the leaves, values are accumulated for each variable used in a decision node. There are two outcomes: (a) A score as comprised by the sum of all prediction values encountered during the traversal of the tree for a particular set of input variable values. This 81 can be used as the model in box 1 180 (FIG. 1 1 ) or can be discarded if another model is used. (b) The score from (a) being broken down into contributions per each input variable, or variable group if a mapping to a variable group exists. These score components associated with each variable or variable group can be rank- ordered and the ones with the highest scores presented as reason codes for the high score from the box 1 180. [0141]); and determine the action code associated with the determined feature (It should be apparent that, if a single reason code were extracted, indicating which variable (a or b) 82 contributes most to the computed risk score being high, it would be variable b (which contributes 0.7 of the total 0.6 computed score value) [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Robida to incorporate the teachings of Diev to extract the reason code using a high risk score. One would have been motivated to do this modification because doing so would give the benefit of generating accurate reason codes that explain the high fraud/credit risk scores in real time as taught by Diev paragraph [0132].

Claims 2, 3, 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Robida et al (US 20070214076 A1) in view of Diev et al (WO 2016070096 A1) and further in view of Kolhatkar et al (US 20130018795 A1).
Regarding claim 2, the system of Robida and Diev teach: The risk determination system of Claim 1 (as shown above).
However the system of Robida and Diev does not explicitly disclose: wherein the tree-based decision model relates to a fraud score.
Kolhatkar teaches: wherein the tree-based decision model relates to a fraud score (The fraud scoring component 2.5 may be configured to utilize multiple predictive algorithms in general as well as within a given use case. The predictive algorithms may include, but are not limited to, regression, decision trees. The result of the fraud scoring component 2.5 is a probabilistic score [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Robida and Diev to incorporate the teachings of Kolhatkar to use a fraud score. One would have been motivated to do this modification because doing so would give the benefit of incorporating new fraudulent behaviors into the predictive algorithms as taught by Kolhatkar paragraph [0031].
Regarding claim 3, the system of Robida and Diev teach: The risk determination system of Claim 1 (as shown above).
However the system of Robida and Diev does not explicitly disclose: wherein the tree-based decision model comprises at least one of: a random forest model or a gradient boosted model.
Kolhatkar teaches: wherein the tree-based decision model comprises at least one of: a random forest model or a gradient boosted model (The predictive algorithms may include, but are not limited to, regression, decision trees, neural networks, random forest, and genetic algorithms [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Robida and Diev to incorporate the teachings of Kolhatkar to use random forest. One would have been motivated to do this modification because doing so would give the benefit of configuring the fraud scoring component to utilize multiple predictive algorithms in general as well as within a given use case as taught by Kolhatkar paragraph [0031].
Regarding claim 5, the system of Robida and Diev teach: The computer-implemented method of Claim 4 (as shown above).

Kolhatkar teaches: wherein the tree-based decision model relates to a fraud score (The fraud scoring component 2.5 may be configured to utilize multiple predictive algorithms in general as well as within a given use case. The predictive algorithms may include, but are not limited to, regression, decision trees. The result of the fraud scoring component 2.5 is a probabilistic score [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Robida and Diev to incorporate the teachings of Kolhatkar to use a fraud score. One would have been motivated to do this modification because doing so would give the benefit of incorporating new fraudulent behaviors into the predictive algorithms as taught by Kolhatkar paragraph [0031].
Regarding claim 6, the system of Robida and Diev teach: The computer-implemented method of Claim 4 (as shown above).
However the system of Robida and Diev does not explicitly disclose: wherein the tree-based decision model comprises at least one of: a random forest model or a gradient boosted model.
Kolhatkar teaches: wherein the tree-based decision model comprises at least one of: a random forest model or a gradient boosted model (The predictive algorithms may include, but are not limited to, regression, decision trees, neural networks, random forest, and genetic algorithms [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Robida and Diev to incorporate the teachings of Kolhatkar to use random forest. One would have been motivated to do this 
Regarding claim 8, the system of Robida and Diev teach: The non-transitory computer readable medium of Claim 7 (as shown above).
However the system of Robida and Diev does not explicitly disclose: wherein the tree-based decision model relates to a fraud score.
Kolhatkar teaches: wherein the tree-based decision model relates to a fraud score (The fraud scoring component 2.5 may be configured to utilize multiple predictive algorithms in general as well as within a given use case. The predictive algorithms may include, but are not limited to, regression, decision trees. The result of the fraud scoring component 2.5 is a probabilistic score [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Robida and Diev to incorporate the teachings of Kolhatkar to use a fraud score. One would have been motivated to do this modification because doing so would give the benefit of incorporating new fraudulent behaviors into the predictive algorithms as taught by Kolhatkar paragraph [0031].
Regarding claim 9, the system of Robida and Diev teach: The non-transitory computer readable medium of Claim 7 (as shown above).
However the system of Robida and Diev does not explicitly disclose: wherein the tree-based decision model comprises at least one of: a random forest model or a gradient boosted model.
Kolhatkar teaches: wherein the tree-based decision model comprises at least one of: a random forest model or a gradient boosted model (The predictive algorithms may include, but are not limited to, regression, decision trees, neural networks, random forest, and genetic algorithms [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Robida and Diev to incorporate the teachings of Kolhatkar to use random forest. One would have been motivated to do this modification because doing so would give the benefit of configuring the fraud scoring component to utilize multiple predictive algorithms in general as well as within a given use case as taught by Kolhatkar paragraph [0031].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Celka et al (US 8725613 B1) discloses Systems And Methods For Early Account Score And Notification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122